Citation Nr: 0309332	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  02-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for status post herniated 
disc, L4-5, L5-S1, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1983 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which continued a 10 percent 
disabling rating for status post herniated disc, L4-5, L5-S1.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's status post herniated disc, L4-5, L5-S1, 
approaches severe impairment with recurring attacks and 
intermittent relief.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for status post 
herniated disc, L4-5, L5-S1 have been approximated. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, and Part 4, including § 4.71a, 
Diagnostic Code 5293 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the November 2001 rating decision and the May 2002 
statement of the case (SOC), the RO denied the increased 
rating claim on the substantive merits, based on the standard 
of review articulated in this decision.  The Board finds, 
therefore, that the RO has adjudicated the veteran's claim 
under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  Review of the record shows that in the May 2002 
SOC, the RO provided the rating criteria necessary to warrant 
an increased rating for status post herniated disc, L4-5, L5-
S1.  The RO also provided the new duty to assist and notice 
provisions under the VCAA, as well as informing the veteran 
what evidence had been used in rating his disability.   
During the pendency of this appeal, there was a change in the 
law with respect to diagnostic code 5293.  The Board notified 
the veteran of the regulation change in a March 2003 letter.  
A copy of the new rating criteria was attached.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's DD-214 and service medical records have been 
associated with the claims folder.  Private medical records 
have also been obtained and associated with the claims 
folder.  The veteran was afforded a VA examination in 
connection with his increased rating claim in October 2001.  
In an April 2002 statement, the veteran indicated that he had 
submitted all available information in support of his case 
and asked that his case be reviewed in accordance with the 
traditional appeals process.  The veteran testified before 
the undersigned Veterans Law Judge in September 2002.  
Finally, the veteran responded to the Board's March 2003 
letter and indicated that he had no further evidence or 
argument to present with respect to his claim.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's claim.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Background

In an August 1993 rating decision, the veteran was granted 
service connection for status post herniated disc, L4-5, L5-
S1, and a 10 percent disability rating was assigned from 
December 1992.   In August 2001, the veteran filed a request 
for an increased rating.  In a November 2001 rating decision, 
the veteran's status post herniated disc was assigned a 100 
percent rating from May 2001 and 10 percent effective June 
2001.  The veteran disagreed with the 10 percent rating, and 
initiated this appeal.  


Analysis

The veteran's status post herniated disc L4-5, L5-S1 is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, as 10 percent disabling.  Under this specific code 
section, evaluations are assigned as follows: 20 percent for 
moderate recurring attacks of intervertebral disc syndrome; 
40 percent for severe recurring attacks of intervertebral 
disc syndrome with intermittent relief; and 60 percent for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological finds appropriate to the 
site of the diseased disc, little intermittent relief.

The Board notes that the rating criteria under diagnostic 
code 5293 for intervertebral disc syndrome changed effective 
September 23, 2002. See 67 Fed. Reg. 54345-54349 (June 24, 
2002).  Under the new criteria evaluations are assigned as 
follows: 20 percent for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
40 percent for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and 60 percent for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

The Court has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies absent congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). However, in a precedent opinion, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change, and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change. See VAOPGCPREC 3-2000 (April 
10, 1999).  In the instant case, the Board finds the old 
criteria more favorable to the veteran and shall proceed with 
evaluating the veteran's claim under the criteria in effect 
prior to the regulation change.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
status post herniated disc, more closely approximates the 
criteria for the 40 percent rating.  See 38 C.F.R. §§ 4.3, 
4.7.  In this regard, records from the Hughston Clinic, PC, 
reveal that in April 2001 the veteran was diagnosed with 
right-sided sciatica.  A MRI also dated in April 2001, showed 
right-sided disc herniated at L5-S1.  The veteran underwent a 
L5-S1 diskectomy in May 2001.  The veteran's discharge 
diagnosis was a herniated nucleus pulpous, L5-S1.  It was 
noted that the veteran had decreased sensations over the S1 
nerve root distribution.  An August 2001 note from the 
veteran's physician indicated the veteran was unable to work 
for a period of 4 1/2 weeks.    

While the October 2001 Report of VA examination found no 
objective painful motion, spasm, or weakness, records from 
Dr. J.D.D. dated in April 2002 indicate that on the veteran's 
post-operative visits he complained of sciatica, low back 
pain and tingling sensations of the buttocks and feet.  Dr. 
J.D.D. also stated that the veteran's symptoms of disc 
deterioration would most likely continue and worsen with age.

Finally, the veteran presented testimony before the 
undersigned Veterans Law Judge in September 2002.  The 
veteran testified to the following: he had increased back 
pain which radiated down both legs; he occasionally used a 
back brace; he suffered from back spasms every 2 weeks; he 
suffered from numbness in his buttock and feet; he couldn't 
walk without sitting down periodically; he lost about 3 days 
a year from work; and he suffered from sciatica daily.

While a 40 percent rating is warranted, there has been no 
evidence of residuals of a vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces 
(Diagnostic Code 5285) or complete bony fixation, ankylosis, 
of the veteran's spine at an unfavorable angle (Diagnostic 
Code 5286) to warrant a 100 percent rating. See 38 C.F.R. § 
4.71a.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
status post herniated disc, L4-5, L5-S1, and its effects on 
the veteran's earning capacity and ordinary activity. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating. See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of an evaluation other than 
those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a 40 percent rating for status post herniated 
disc, L4-5, L5-S1, is granted subject to controlling 
regulations affecting the payment of monetary awards.  


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

